                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


KIRA SAUNDERS                           )
                                        )
                   PLAINTIFF,           )
                                        )
             VS.                        )     CAUSE NO. 3:18-CV-572 RLM-MGG
                                        )
SELECT PORTFOLIO SERVICING,             )
INC. and US BANK NATIONAL               )
ASSOCIATION,                            )
                                        )
                   DEFENDANTS.


                                OPINION and ORDER

      Kira Saunders filed a pro se complaint alleging various federal and state

law causes of action against Select Portfolio Servicing, Inc. and US Bank National

Association stemming from what she describes as a wrongful foreclosure. The

defendants moved to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(1), arguing that the Rooker–Feldman doctrine deprives the court of subject

matter jurisdiction over Ms. Saunders’s claims and under Rule 12(b)(6),

contending that the court should give preclusive effect to the state court’s

foreclosure proceedings. [Doc. No. 10]. For the following reasons, the court

grants in part and denies in part the motion to dismiss.



                                  I. BACKGROUND

      In 2017, Ms. Saunders acquired sole possession and ownership of

property following her grandmother’s death, but had difficulty establishing
successorship with the mortgage servicer, Select Portfolio Servicing. Before she

could establish successorship, she received a notice of default and acceleration

and US Bank National Association, acting as trustee for the mortgage holder,

filed a foreclosure action in Cass County court. On July 27, 2018, while the

foreclosure action was still pending, Ms. Saunders filed this action in federal

court alleging state law claims based on a wrongful foreclosure action and that

Select Portfolio Servicing violated federal regulations. On August 3, the state

court held a hearing on US Bank’s motion for summary judgment, at which Ms.

Saunders argued against the foreclosure. The court granted the motion the same

day, and entered a foreclosure decree.

      Before proceedings to the merits of the motion to dismiss, the court must

resolve two motions related to Ms. Saunders’s sur-reply. After the defendants

filed a reply brief in support of their motion that included a new exhibit—a

transcript of the Cass County court’s hearing on the summary judgment

motion—and addressed the hearing for the first time, Ms. Saunders filed a sur-

reply. [Doc. No. 16]. The defendants moved to strike the sur-reply, arguing Ms.

Saunders hadn’t sought or been granted leave to file it. [Doc. No. 17]. Ms.

Saunders responded by filing a motion for leave to file a sur-reply and attached

her proposed sur-reply. [Doc. No. 18]. The defendants didn’t respond to Ms.

Saunders’s motion.

      Courts generally disfavor sur-replies but have discretion to allow them “to

address new arguments or evidence raised in the reply brief.” Thompson v. City

                                         2
 
of Indianapolis, No. 115CV01712TWPDML, 2017 WL 1546316, at *2 (S.D. Ind.

Apr. 28, 2017). Because the defendants included a new exhibit with their reply

brief, the court will consider Ms. Saunders’s sur-reply and, accordingly, denies

the motion to strike and denies Ms. Saunders’s motion for leave to file a sur-

reply as unnecessary.



                                  II. DISCUSSION

                          A. Rooker–Feldman Doctrine

      In their motion to dismiss, the defendants first argue that the court should

dismiss this case pursuant to Rule 12(b)(1), asserting that Ms. Saunders’s

complaint seeks to set aside a state court judgment and decree of foreclosure

entered against her by the Cass County Circuit Court. The defendants contend

that the Rooker–Feldman doctrine deprives the court of subject matter

jurisdiction over all of her claims because she seeks review of a state court

decision.

      A federal court must assure itself that it has jurisdiction over the subject

matter of a case – the power to hear and decide it -- before it can proceed to take

any action on the merits. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Craig

v. Ontario Corp., 543 F.3d 872, 875 (7th Cir. 2008). Rule 12(b)(1) authorizes

dismissal of complaints that bring no actionable claim within the subject matter

jurisdiction of the federal courts. In reviewing a motion under Rule 12(b)(1), the

court must “accept as true all well-pleaded factual allegations and draw all

                                        3
 
reasonable inferences in favor of the plaintiff,” yet, if necessary, may “look

beyond the jurisdictional allegations of the complaint and view whatever

evidence has been submitted on the issue to determine whether in fact subject

matter jurisdiction exists.” St. John’s United Church of Christ v. City of Chicago,

502 F.3d 616, 625 (7th Cir. 2007) (internal quotations and citation omitted). The

party asserting jurisdiction bears the burden of demonstrating subject matter

jurisdiction by competent proof. Thomas v. Gaskill, 315 U.S. 442, 446 (1942);

Sprint Spectrum L.P. v. City of Carmel, Ind., 361 F.3d 998, 1001 (7th Cir. 2004).

A court must dismiss an action without reaching the merits if there is no

jurisdiction. Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S.

422, 430-431 (2007).

      “Lower federal courts are not vested with appellate authority over state

courts.” Sykes v. Cook Cty. Circuit Court Prob. Div., 837 F.3d 736, 741 (7th Cir.

2016) (citations omitted). The Rooker-Feldman doctrine “is a rule of federal

jurisdiction,” Frederiksen v. City of Lockport, 384 F.3d 437, 438 (7th Cir. 2004),

that “deprives federal courts of subject matter jurisdiction where a party . . . sues

in federal court seeking to set aside the state court judgment and requesting a

remedy for an injury caused by that judgment.” Johnson v. Orr, 551 F.3d 564,

568 (7th Cir. 2008).

      Ms. Saunders argues that the Rooker-Feldman doctrine doesn’t apply

because she filed her complaint on July 27, 2018, a week before the Cass County

court entered the foreclosure decree. The court agrees. According to the Supreme

                                         4
 
Court, the Rooker-Feldman doctrine “is confined to cases . . . brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005) (emphasis added). See also TruServ Corp. v.

Flegles, Inc., 419 F.3d 584, 591 (7th Cir. 2005) (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. at 291) (the Rooker-Feldman “only applies to

cases like Rooker and Feldman where ‘the losing party in state court filed suit in

federal court after the state proceedings ended’ ”) (emphasis supplied). In their

reply brief, the defendants recognize that Ms. Saunders filed this case before the

state court judgment and decree was entered, but don’t address Exxon Mobil

Corp. v. Saudi Basic Indus. Corp. and its progeny.

       Because Ms. Saunders filed this case before the Cass County court

entered its judgment and decree of foreclosure, the Rooker-Feldman doctrine

doesn’t apply and the court can’t dismiss the case for want of jurisdiction. See

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. at 284.



                                 B. Issue Preclusion

      The defendants alternatively moved to dismiss this case under Rule

12(b)(6) based on issue preclusion.1 When considering a Rule 12(b)(6) motion to


                                                            
1 In their reply brief, the defendants say that claim preclusion also bars Ms. Saunders’s

claims, but recognize that they didn’t move for dismissal on that ground. Because
                                           5
 
dismiss, the court construes the complaint in the light most favorable to the

nonmoving party, accepts all well-pleaded facts as true, and draws all inferences

in the nonmoving party's favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143,

1146 (7th Cir. 2010). Ms. Saunders filed her complaint without an attorney, so

the court “construe[s] it liberally, holding it to a less stringent standard than

formal pleadings drafted by lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. at 570). A claim is plausible if “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. at 556).

      “When the earlier judgment was rendered by a state court, the Full Faith

and Credit Statute, 28 U.S.C. § 1738, ‘requires [federal] courts to give a state

court judgment the same preclusive effect it would have in state court.’ ” Mains

v. Citibank, N.A., 852 F.3d at 675 (quoting Long v. Shorebank Dev. Corp., 182

F.3d 548, 560 (7th Cir. 1999)). Indiana law determines what, if any, preclusive

effect the Cass County court’s judgment has on Ms. Saunders’s complaint. See

Id.


                                                            
dismissal based on claim preclusion isn’t properly before the court, the court won’t
address it.
                                          6
 
      “In general, issue preclusion bars subsequent litigation of the same fact or

issue that was necessarily adjudicated in a former suit.” Miller Brewing Co. v.

Indiana Dep't of State Revenue, 903 N.E.2d 64, 68 (Ind. 2009) (citing Tofany v.

NBS Imaging Sys., Inc., 616 N.E.2d 1034, 1037 (Ind. 1993)). To decide whether

issue preclusion is appropriate, “[t]he courts ask two questions: ‘(1) whether the

party in the prior action had a full and fair opportunity to litigate the issue and

(2) whether it is otherwise unfair to apply collateral estoppel given the facts of

the particular case.’ ” Mains v. Citibank, N.A., 852 F.3d at 676 (quoting

Indianapolis Downs, LLC v. Herr, 834 N.E.2d 699, 705 (Ind. Ct. App. 2005)).

      Ms. Saunders’s state law negligence, negligent infliction of emotional

distress, and fraud claims are premised on “a wrongful foreclosure action.” The

foreclosure itself was fully litigated in state court and the Cass County court

granted the foreclosure decree, necessarily finding that the foreclosure action

wasn’t wrongful or fraudulent. Ms. Saunders argues that she is disabled and

wasn’t represented in the state court action, but those aren’t grounds that would

allow the court to find that preclusion is unfair. See, e.g. Tofany v. NBS Imaging

Sys., Inc., 616 N.E.2d 1034, 1038 (Ind. 1993). Accordingly, this court must give

preclusive effect to that ruling and Ms. Saunders’s claims based on wrongful

foreclosure must be dismissed. With respect to her state law claims, Ms.

Saunders’s “remedies lie in the Indiana courts . . . [where she could] file for relief

from judgment based on newly discovered evidence or on the fraud or

misrepresentation of an adverse party, either through a motion or through an

                                          7
 
independent action.” Mains v. Citibank, N.A., 852 F.3d 669, 676 (citing Ind. R.

Trial P. 60(B)).

      The defendants also argue that issue preclusion applies to Ms. Saunders’s

claim that Select Portfolio Servicing violated federal regulations, including two

Bureau of Consumer Financial Protection: 12 C.F.R. §§ 1024.38 and 1024.40.

The defendants note that Ms. Saunders alleged violations of these regulations as

an affirmative defense in her answer to the foreclosure action and in response to

the summary judgement motion. The defendants argue that this demonstrates

that she had a full and fair opportunity to litigate those issues in the previous

adjudication. The court disagrees.

      Issue preclusion only applies if the parties “have fully and fairly litigated a

particular issue” meaning the issue was “expressly resolved and necessary to the

outcome.” Haber v. Biomet, Inc., 578 F.3d 553, 557 (7th Cir. 2009). At the

hearing on the summary judgment motion, Ms. Saunders opposed the

foreclosure decree by arguing, in part, that Select Portfolio Servicing violated the

same Bureau of Consumer Financial Protection regulations she cites in her

complaint. [Doc. No. 15-1 at 7–8].2 After hearing her argument, the judge ruled

against her, stating:

                                                            
2 The court takes judicial notice of the court records from the previous judicial

proceeding. Federal Rule of Evidence 201; Scherr v. Marriott Int'l, Inc., 703 F.3d 1069,
1073 (7th Cir. 2013) (citing Gen. Elec. Capital Corp. v. Lease Res. Corp., 128 F.3d 1074,
1081–82 (7th Cir. 1997)).


 
                                           8
 
      You have not complied with the trial rules . . . no evidence has been
      designated in opposition to the [m]otion for [s]ummary [j]udgment.
      There’s no affidavit, either [from] you or anyone else, [that] raises a
      genuine issue of material fact, with relation to whether the plaintiff
      is entitled to the relief [it] is seeking. Over [Ms. Saunders’s] objection,
      the [c]ourt finds that the . . . [m]otion for [s]ummary [j]udgment is in
      order. As a matter of law, US National Bank Association . . . is
      entitled to an in-rem judgment as a matter of law.

Id. at 11. Nowhere in its ruling, or in the written order and decree of foreclosure

that followed, did the court expressly resolve the issue of Select Portfolio

Servicing’s compliance with federal regulations. To the extent the defendants

attempt to argue that the court implicitly resolved the issue, they haven’t shown

that such a ruling would have been necessary to the outcome of the foreclosure

action. Accordingly, the court can’t dismiss Ms. Saunders’s claim that Select

Portfolio Servicing violated federal regulations.



                                   III. CONCLUSION

      For the foregoing reasons, the court:

         1. DENIES the defendants motion to strike Ms. Saunders’s sur-reply,

            [Doc. No. 17];

         2. DENIES as unnecessary Ms. Saunders’s motion to file a sur-reply,

            [Doc. No. 18];

         3. GRANTS the defendants’ motion to dismiss to the extent it seeks to

            dismiss Ms. Saunders’s state law claims, [Doc. No. 10];




                                          9
 
      4. DENIES the defendants’ motion to dismiss to the extent it seeks to

        dismiss Ms. Saunders’s claims that Select Portfolio Servicing

        violated federal regulations. [Doc. No. 10].

    SO ORDERED.

    ENTERED:     February 27, 2019

                                            /s/ Robert L. Miller, Jr.
                                        Judge, United States District Court
 




                                   10
 
